Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species 1 – detection embodiment 
Species 1a- electrical conductors (see Figures 8-11.  refer to corresponding description in the specification).
Species 1b- contact switch (see Figure 12.  refer to corresponding description in the specification).
Species 1c- magnetic switch (see Figure 13.  refer to corresponding description in the specification).
Species 1d- without docking detector (see Figures 5-6.  refer to corresponding description in the specification).

Species 2 – rack manifold embodiment
Species 2a- first rack manifold embodiment (see Figure 3.  refer to corresponding description in the specification).
Species 2b- second rack manifold embodiment (see Figure 7.  refer to corresponding description in the specification).

Species 3 – silverware basket embodiment
Species 3a - first silverware basket embodiment (see Figures 16-17.  refer to corresponding description in the specification).
Species 3b - second silverware basket embodiment (see Figure 18.  refer to corresponding description in the specification).


Species 4 – cup tree embodiment
Species 4a - first cup tree embodiment (see Figure 20.  refer to corresponding description in the specification).
Species 4b - second cup tree embodiment (see Figure 21.  refer to corresponding description in the specification).

Species 5 – drinkware basket embodiment
Species 5a - first drinkware basket embodiment (see Figures 22-23.  refer to corresponding description in the specification).
Species 5b – second drinkware basket embodiment (see Figures 24-25.  refer to corresponding description in the specification).

Species 6 – electrical component embodiment
Species 6a – the electrical component is a passive electrical component
Species 6b – the electrical component is an active electrical component

The species are independent or distinct because of the reasons noted above (e.g. distinct structural configurations for the different species). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718